Title: From James Madison to Daniel Webster, 12 August 1825
From: Madison, James
To: Webster, Daniel


        
          Dear Sir
          Montpellier Aug. 12. 1825
        
        I have received the copy of your Oration delivered at Bunker’s Hill on the occasion presented by the 17th. of June last. It merits all the praise which has been bestowed on it: And I tender you many thanks for the pleasure it has afforded me. With assurances of my distinguished esteem & cordial respects
        
          J. M.
        
      